We think that the judge was right in overruling the motion in arrest of judgment. The indictment is (with the omission of the words "cursing, swearing, quarreling") a copy from the precedent to be found in 2 Chitty Cr. Law, 40. The defendant is charged with keeping a common ill-governed and disorderly house, and, for lucre, causing persons, both free and slaves, to frequent it, and there to be and remain, drinking, tippling, and misbehaving themselves, etc., to the common nuisance of all the citizens of the State there inhabiting, passing, etc. The State might, we think, be permitted to give evidence of particular acts of misbehavior of the inmates of the house, under the above general charges, as that they gambled, quarreled, fought, got drunk, made great noises, cursing and swearing, to the annoyance of the people *Page 57 
in the neighborhood. As in an indictment for keeping a bawdy-house, so in this, it is not necessary to state particulars, as the names of those who frequent the house; but evidences of particular instances of illicit intercourse may be given under the general charge. 2 Chitty Cr. Law, 39, 40 (note). We are of opinion that the indictment does charge a criminal offense. The judgment, therefore, is
PER CURIAM.                                   Affirmed.
Cited: S. v. Calley, 104 N.C. 860.
(72)